DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-43, 46-49 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Plojoux et al (US patent 9,532,603). 
Regarding claim 31, Plojoux discloses a vaporizer device comprising: an inlet (26); a first air pathway (28b) extending from the inlet to a heating element (14); the heating element (14) configured to heat air from the first air pathway to produce heated air; a second air pathway (28a) extending from the heating element to a mouthpiece (24) and configured to carry the heated air (col. 9, lines 49-59); and at least one component provided in the second air pathway  (28) absorbing heat from the heated air; wherein the first air pathway (28b) is configured to bring the air into thermal contact with the at least one component.

Regarding claim 33, Plojoux discloses the at least one component comprises a receptacle for receiving a material to be used with the vaporizer device (12).
	Regarding claim 34, Plojoux discloses the mouthpiece (24) is provided at one end of the device and the inlet is provided adjacent to the one end of the device.
Regarding claim 35, Plojoux discloses the at least one component comprises a heatsink (40) configured to reduce a temperature of the heated air prior to entering the mouthpiece (24).
	Regarding claim 36, Plojoux discloses the heatsink (40) is provided at the
Inlet (26).
	Regarding claim 37, Plojoux discloses the first air pathway (28b) surrounds the second air pathway (28a).
Regarding claim 38, Plojoux discloses the first air pathway (28b)  is configured as an insulating layer between the second air pathway (28a)  and an outer case of the device.
Regarding claim 39, Plojoux discloses an inlet (26); an air pathway (28) extending from the inlet and configured in order to carry air to a heating element (14) that heats the air, through a receptacle for receiving a material to be used with the vaporizer device, and to a mouthpiece (24); and a heatsink (40) provided in the air pathway between the receptacle and the mouthpiece (24), a portion of the heatsink being provided adjacent the inlet;

Regarding claim 40, Plojoux discloses the heatsink comprises:
an end provided adjacent to the receptacle, the end having at least one aperture  (46) provided therein for the air to flow at 28 there through; and a side wall extending from the end, the side wall having an outer surface which is provided with a plurality of fins, wherein a portion of the outer surface is provided adjacent the inlet (26).
Regarding claim 41, Plojoux discloses the heatsink (40) is provided adjacent the mouthpiece (24).
Regarding claim 42, Plojoux discloses the heatsink (40) surrounds the mouthpiece (24).
Regarding claim 43, Plojoux discloses the heatsink (40) is provided with an aperture formed therein to permit a portion of air entering the inlet (26) to pass through the aperture and to the mouthpiece without being carried to the heating element.
Regarding claim 46, Plojoux discloses  heating device or a vaporizer device, comprising: a first wall defining a conduit having a first end and a second end, the second end forming an outlet of the heating device; a heating element (14) provided in the conduit spaced from the first wall; and  plurality of further walls provided spaced from first wall, the further walls being interleaved to form a circuitous air pathway (28) between an inlet of the heating device and the first end of the conduit.


Regarding claim 48, Plojoux discloses the first wall has a flared portion at the second end (see fig. 2).
Regarding claim 49, Plojoux discloses one of the further walls is formed integrally with the first wall, the one further wall extending from the second end of the first wall (see fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-45, 51-50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plojoux et al (US patent 9,532,603). 
Regarding claims 44-45, 51-52, Plojoux discloses the aforementioned limitations, the rate of the air flow passes through the aperture. It would have been obvious to one having ordinary skill in the art to have a rate of an air flow through the aperture, such a modification would have involved a mere change in the size of the component.  A change in size or rate of the air flow as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having 
Regarding claim 50, Plojoux discloses the aforementioned limitations, but fails to disclose the wall being formed from a low heat capacity material. It would have been obvious to one having ordinary skill in the art to have the wall being formed from a low heat capacity material, since it has been held to be within the general skill of a worker in the art to have a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416  (CCPA 1960). . It would have been obvious to one having ordinary skill in the art to have the wall being formed from a low heat capacity material in order to meet the environmental needs in Plojoux’s device. 
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                  04/10/2021